Order filed April 26, 2019




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-19-00321-CV
                                     ____________

                   IN THE INTEREST OF J.S.A-S., A CHILD


                     On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-39339

                                        ORDER

       This appeal is from an order signed December 20, 2018. Appellant filed a
Statement of Inability to Afford Payment of Court Costs in the trial court. “A party
who files a Statement of Inability to Afford Payment of Court Costs cannot be
required to pay costs except by order of the court as provided by this rule.” See Tex.
R. Civ. P. 145(a). Appellant has not been ordered to pay costs pursuant to Rule 145.

       Therefore, appellant is deemed indigent for purposes of the appellate record.
The official court reporter for the 234th District Court is directed to file the reporter’s
record on or before April 30, 2019.

                                          PER CURIAM